DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7, and 25 (Currently Amended)
Claims 2-6, 8-13, 15-24 and 26-28 (Previously Presented)
Claim 14 (Canceled)

Allowable Subject Matter
Claims 1-13 and 15-28 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “an electrically conductive rigid frame comprising a positive electrically conductive rigid frame connecting the positive terminal of the rechargeable battery to the positive battery cable during charging of the depleted or discharged vehicle battery by the rechargeable jump starting device and a negative electrically conductive rigid frame connecting the negative terminal of the rechargeable battery to the negative battery cable during charging of the depleted or discharged vehicle battery by the rechargeable jump starting device,
wherein the electrically conductive rigid frame comprises multiple electrically conductive rigid frame members connected together end-to-end and one or 
wherein the positive terminal electrical conductor of the rechargeable battery is connected to the positive electrically conductive rigid frame by a conductive bolt and nut installed through the through hole of the positive terminal electrical conductor of the rechargeable battery and a through hole of the positive electrically conductive rigid frame,
wherein the negative terminal electrical conductor of the rechargeable battery is connected to the negative electrically conductive rigid frame by another conductive bolt and nut installed through the through hole of the negative terminal electrical conductor of the rechargeable battery and a through hole of the negative electrically conductive rigid frame; and wherein the multiple electrically conductive rigid frame members are electrically conductive plates or bars.”, in combination with all other elements recited in claim 1.
Claims 2-13 and 15-19 are also allowed as they further limit allowed claim 1.
Regarding claim 20, prior arts do not suggest or teach, among other claimed allowable features, “an electrically conductive rigid frame connected to the first rechargeable battery and the second rechargeable battery, the electrically conductive rigid 
a positive battery cable having a positive battery clamp, the positive battery cable connected or connectable to the electrically conductive frame; a negative battery cable having a negative battery clamp, the negative cable connected or connectable to the electrically conductive frame; and
a selectable control switch connected to the electrically conductive frame, the selectable control switch configured to selectably connect one or both of the first rechargeable battery and the second rechargeable battery between the positive battery cable and the negative battery cable,
wherein the positive terminal electrical conductor of the rechargeable battery is connected to the electrically conductive rigid frame by a conductive bolt and nut installed through the through hole of the positive terminal electrical conductor of the rechargeable battery and a through hole of the electrically conductive rigid frame, and
wherein the negative terminal electrical conductor of the rechargeable battery is connected to the electrically conductive rigid frame by another conductive bolt and nut installed through the through hole of the negative terminal electrical conductor of the rechargeable battery and a through hole of the electrically conductive rigid frame.”, in combination with all other elements recited in claim 20.
Claims 21-24 are also allowed as they further limit allowed claim 20.
Regarding claim 25, prior arts do not suggest or teach, among other claimed allowable features,“ an electrically conductive rigid frame comprising multiple electrically conductive frame members connected together end-to-end;
a reverse flow diode assembly connected to the positive terminal of the rechargeable battery by a first electrically conductive frame member; and a smart switch connected to the negative terminal of the rechargeable battery by a second electrically conductive frame member;
a positive battery cable having a positive battery clamp, the positive battery cable electrically connected or connectable to the reverse flow diode assembly; and a negative battery cable having a negative battery clamp, the negative battery cable electrically connected or connectable to the smart switch.”, in combination with all other elements recited in claim 25.
Claims 26-28 are also allowed as they further limit allowed claim 25.

Note: The above reverse flow diode assembly is used for reverse current protection [0100]: to prevent reverse current flow, to detect reverse polarity when the operator mistakenly connects the jumpstart cable with wrong polarity during jumpstart.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859